APPEAL DISMISSED.
The district court is without authority to grant an ex parte out-of-time appeal. State v. Davis, 457 So.2d 848 (La.App. 1st Cir.1984). The district court failed to comply with the requirements of La.C. Cr.P. art. 924 et seq. prior to ordering the out-of-time appeal herein. Relator contends his guilty pleas were involuntarily entered and the representation of his counsel was ineffective. Because such claims, if established, would entitle relator to relief, the district court could not summarily grant (or deny) relief without ordering the State to file an answer. La.C.Cr.P. arts. 927(A) and 929; State v. Costillo, 448 So.2d 238 (La.App. 1st Cir.1984). If the relator's petition and the State’s answer show “there are questions of fact which cannot properly be resolved pursuant to Articles 928 and 929”, an evidentiary hearing must be held. La.C.Cr.P. art. 930. Accordingly, it is ordered that this record containing this application for post conviction relief be remanded to the district court and the district court judge is ordered to adjudicate this case in accordance with La.C.Cr.P. art. 924 et seq. See State v. Counterman, 475 So.2d 336 (La.1985).